UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: May 31, 2010 - November 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com your road to the LATEST, most up-to-date INFORMATION about the Contents Dear Shareholder 3 Economic and Market Overview 5 Management Discussion of Fund Performance 7 Fund Summary & Performance 20 Overview of Fund Expenses 31 Portfolio of Investments 33 Statement of Assets and Liabilities 50 Statement of Operations 52 Statement of Changes in Net Assets 54 Financial Highlights 58 Notes to Financial Statements 68 Supplemental Information 74 Annual Review of the Investment Advisory andSub-Advisory Agreements 76 Trust Information 79 About the Fund Manager Back Cover The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, Inc. is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. 2| Semiannual Report| November 30, 2010 Dear Shareholder | Guggenheim Funds Investment Advisors, LLC (the “Adviser”) (formerly known as Claymore Advisors, LLC) is pleased to present the semiannual shareholder report for 10 of our exchange-traded funds (“ETFs” or “Funds”), including seven new funds introduced during 2010. Guggenheim Funds Services Group, Inc. (formerly known as Claymore Group Inc.) and its subsidiaries, including the Adviser, are indirect, wholly-owned subsidiaries of Guggenheim Partners, LLC, a global diversified financial services firm. On September 24, 2010, Claymore Securities, Inc., Claymore Advisors, LLC, and Claymore Group Inc. changed their names to Guggenheim Funds Distributors, Inc., Guggenheim Funds Investment Advisors, LLC, and Guggenheim Funds Services Group, Inc., respectively. The change marks the next phase of business integration following the acquisition of the Claymore entities by Guggenheim Partners announced on October 15, 2009. This report covers performance of 10 funds for the semiannual period ended November 30, 2010. The table below, which includes all 10 funds, features the new names of eight of the Funds that became effective September 24, 2010, to reflect the Adviser’s name change. While the names of these funds changed, it should be noted that the investment objectives and ticker symbols remain unchanged. The names of Claymore U.S. Capital Markets Bond ETF (UBD) and Claymore U.S. Capital Markets Micro-Term Fixed Income ETF (ULQ) remain unchanged. We anticipate that these two funds will change in early 2011 to actively-managed ETFs, investing in the same categories of securities as those in which they currently invest. Prior Fund Name Ticker New Fund Name Claymore BulletShares 2011 BSCB Guggenheim BulletShares 2011 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2012 BSCC Guggenheim BulletShares 2012 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2013 BSCD Guggenheim BulletShares 2013 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2014 BSCE Guggenheim BulletShares 2014 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2015 BSCF Guggenheim BulletShares 2015 Corporate Bond ETF Corporate Bond ETF Semiannual Report | November 30, 2010 | 3 Dear Shareholder continued Prior Fund Name Ticker New Fund Name Claymore BulletShares 2016 BSCG Guggenheim BulletShares 2016 Corporate Bond ETF Corporate Bond ETF Claymore BulletShares 2017 BSCH Guggenheim BulletShares 2017 Corporate Bond ETF Corporate Bond ETF Claymore/S&P Global Dividend LVL Guggenheim/S&P Global Dividend Opportunities Index ETF Opportunities Index ETF Claymore U.S. Capital Markets UBD Claymore U.S. Capital Markets Bond Bond ETF ETF Claymore U.S. Capital Markets ULQ Claymore U.S. Capital Markets Micro-Term Fixed Income ETF Micro-Term Fixed Income ETF The investment objective of each Fund is to seek investment results that correspond generally to the performance, before each Fund’s fees and expenses, of its respective underlying index as named in its prospectus. Guggenheim Funds Distributors, Inc. is committed to providing investors with innovative investment solutions, and we currently offer 38 ETFs with a wide range of domestic and global themes. We have worked with a diverse group of partners to create some of the most distinctive ETFs available. We believe that a strategy-driven, quantitative process provides a disciplined investment approach to help meet long-term investment goals. To learn more about economic and market conditions over the last year and the performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, begins on page 7. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore Exchange-Traded Fund Trust 4 | Semiannual Report | November 30, 2010 Economic and Market Overview | The U.S. economy continued to expand during the six-month period ended November 30, 2010, although it grew more slowly than during past recoveries from deep recessions. Real Gross Domestic Product (overall economic growth, excluding the effect of inflation) expanded at an annual rate of 1.7% in the second calendar quarter of 2010 and 2.5% in the third quarter, according to the Bureau of Economic Analysis. Recent indicators suggest improvement in economic activity, following a loss of momentum in the spring and summer. Recent employment data indicate that initial unemployment claims have abated and that real job expansion has begun to take place. In the third quarter, consumer spending grew at its fastest rate since the fourth quarter of 2006. The real question for the fourth quarter of 2010 is whether the consumer has indeed deleveraged enough to sustain this level of consumption; early reports indicate a positive holiday shopping season. The housing market, which has been a key driver of many past recoveries, remains very weak. An excess supply of available homes and restrictive lending requirements may impair improvement in the near future. The global economy is still struggling with the aftermath of the financial and economic crisis of 2008 and 2009. In most developed economies, economic recoveries remain tepid, well below the rates needed to make up for losses experienced during the downturn. Near the end of the period, there was renewed concern about the impact on the European economy of sovereign debt problems in several nations. Emerging economies on the whole have rebounded more briskly than developed economies. Sentiment in financial markets has improved considerably over the past few months, as the positive tone of U.S. economic data, along with continued stimulus from both monetary and fiscal policy, has bolstered expectations of economic growth. The six-month period ended November 30, 2010, saw great improvement in the markets for both stocks and bonds. This market strength is most welcome for investors, as it follows a difficult period for financial markets that was characterized by sharp declines in the market prices of most non-government securities. For the six-month period ended November 30, 2010, the Standard & Poor’s 500 Index, which is generally regarded as an indicator of the broad U.S. stock market, returned 9.50%. Among international markets, emerging markets were generally stronger than developed markets. The return of the Morgan Stanley Capital International (“MSCI”) Emerging Market Index, which measures market performance in global emerging markets, was 17.38%, while the MSCI Europe-Australasia-Far East Index (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned 13.73%. The MSCI World Index, which measures the overall performance of world equity markets, returned 11.51% for the period. In the bond market, lower quality issues performed better than the highest rated securities, reflecting investors’ increased appetite for risk and their search for yield. The return of the Barclays U.S. Corporate High Yield Index for the six-month period ended November 30, 2010, was 9.54%, much higher than the 3.85% return for the same period of the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market. The Barclays U.S. Treasury Composite Index, which measures performance of U.S. Treasury notes with a variety of maturities, returned 3.74% for the six-month period ended November 30, 2010. Reflecting the Federal Reserve’s highly accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years: return of the Barclays Capital U.S. Treasury Bill Index was 0.07% for the same period. Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. Standard & Poor’s (“S&P”) 500 Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is generally considered a representation of U.S. stock market. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets throughout the world. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged market value-weighted measure of U.S. Treasury issues, corporate bond issues, mortgage-backed securities and other asset-backed securities. The Barclays Capital U.S. Corporate High Yield Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The Barclays U.S. Treasury Composite Index measures performance of U.S. Treasury notes with a variety of maturities The Barclays Capital U.S. Treasury Bill 1-3 Months Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. Semiannual Report | November 30, 2010 | 5 Economic and Market Overview continued The Barclays Capital U.S. 1-3 Year Corporate Bond Index is designed to measure the performance of the short term U.S. corporate bond market. It includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 1 year and less than 3 years, are rated investment grade, and have $250 million or more of outstanding face value. The Barclays Capital U.S. 3-5 Year Corporate Bond Index is designed to measure the performance of the U.S. market for bonds with maturities of 3 to 5 years. It includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 3 years and less than 5 years, are rated investment grade, and have $250 million or more of outstanding face value. The Barclays Capital U.S. 5-7 Year Corporate Bond Index is designed to measure the performance of the U.S. market for bonds with maturities of 5 to 7 years. It includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 5 years and less than 7 years, are rated investment grade, and have $250 million or more of outstanding face value. The Dow Jones U.S. Select Dividend Index is designed to represent the most widely traded of the highest yielding stocks in the U.S. market. The selection of stocks for inclusion in the Dow Jones U.S. Select Dividend Index is based almost entirely on dividend yield and dividend history. 6 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance| UBD | Claymore U.S. Capital Markets Bond ETF Fund Overview The Claymore U.S. Capital Markets Bond ETF, NYSE Arca ticker: UBD (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of a fixed income securities index called CPMKTB – The Capital Markets Bond IndexSM (the “CPMKTB Index” or the “Index”). The Index is a total return index comprised of long-term U.S. investment grade fixed income securities. The number of securities included in the Index has ranged from approximately 5,100 to 7,800 securities during the previous ten year period; however, the number of securities included in the Index varies from month-to-month and may be higher or lower than the historical range. Securities eligible for inclusion in the Index, as determined by Dorchester Capital Management LLC (“Dorchester” or the “Index Provider”), are long-term fixed income securities (defined as those with redemption dates greater than one year from the start of the month as determined by a yield to worst calculation), including U.S. Treasury securities, U.S. federal agency and other government sponsored entities’ fixed income securities, investment grade U.S. corporate fixed income securities and U.S. agency mortgage pass-through securities such as those issued by Ginnie Mae, Fannie Mae, and Freddie Mac that are backed by pools of mortgages. The Index may also include U.S. registered, dollar-denominated bonds of foreign corporations, governments, agencies and supra-national agencies. The Fund will invest at least 80% of its total assets in fixed income securities that comprise the Index. The Fund also will invest at least 80% of its net assets in U.S. fixed income securities. Guggenheim Funds Investment Advisors, LLC (“Guggenheim Funds”), formerly known as Claymore Advisors, LLC, is the Fund’s adviser (the “Adviser”). Mellon Capital Management Corporation (the “Subadviser”), seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund utilizes a sampling approach in seeking to achieve its objective. Sampling means that the Subadviser uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. In early 2011, the name of the Fund will change to Guggenheim Enhanced Core Bond ETF and its ticker symbol will change to GIY. At that time, the Fund will cease to operate as an index-based exchange-traded fund (“ETF”), and will begin to operate as an actively-managed ETF. After the Fund becomes an actively-managed ETF, the Guggenheim Enhanced Core Bond ETF’s investment objective will be to seek total return, comprised of income and capital appreciation. As an actively-managed ETF, the Fund will continue to invest in long-term U.S. investment grade fixed income securities in the same categories as those included in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended November 30, 2010. On a market price basis, the Fund generated a total return of 1.80%, representing a change in market price to $53.96 on November 30, 2010, from $53.45 on May 31, 2010. On an NAV basis, the Fund generated a total return of 3.70%, representing a change in NAV to $53.51 on November 30, 2010, from $52.03 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Index returned 2.58% and the Barclays Capital U.S. Aggregate Bond Index returned 3.85% for the same period. Semiannual Report | November 30, 2010 | 7 Management Discussion of Fund Performance continued UBD | Claymore U.S. Capital Markets Bond ETF (continued) The Fund made the following monthly distributions per share during the semiannual period ended November 30, 2010: Payable Date Amount June 30, 2010 $ July 30, 2010 $ August 31, 2010 $ September 30, 2010 $ October 29, 2010 $ November 30, 2010 $ Performance Attribution During the six month period ending November 30, 2010, consistent with the Index, the Fund maintained its conservative stance, with U.S. Treasury securities comprising 39.4% of the portfolio, compared with 37.3% as of May 31, 2010. The agency/government portion of the portfolio also remained essentially unchanged at 39%. The position in corporate bonds, which carry credit risk, declined slightly from 23.1% of the portfolio as of May 31, 2010, to 21.9% as of November 30, 2010. Bonds that carry credit risk, as measured by the Barclays Capital U.S. Credit Index, performed well during the period, as investors continued to reach for yield, posting a return of 5.78% for the six month period ending November 30, 2010. (Credit risk is the risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation.) Returns from securities that do not carry credit risk were lower: the Barclays Capital U.S. Agencies Index returned 2.56% and the Barclays Capital U.S. Treasury Composite Index returned 3.74%. The majority of the return of the corporate bond category was driven by better than expected corporate earnings and an increase in investors’ appetite for risk. Treasury securities, faced with an increase in issuance and inflation concerns, performed less well. Within the broad corporate bond category, increased emphasis on the financials and industrials sectors, which performed well, contributed to the Fund’s performance. The Fund’s allocation to securities of the highest credit quality contributed minimally to performance, as returns of these securities were very modest. Financials made up 8% of the fund as of November 30, 2010, an increase from May 31, 2010. Financials were one of the better performing corporate bond sectors as reported by the Barclays Capital U.S. Investment Grade Financials Institutions Index, returning 6.16% for the six-month period. The Fund’s performance also benefited from an increased position in the industrial sector, which returned 5.92% per the Barclays Capital U.S. Industrial Index. The strong performance of the corporate bonds relative to the government sectors added value during the period. 8 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance continued ULQ | U.S. Capital Markets Micro-Term Fixed Income ETF Fund Overview The Claymore U.S. Capital Markets Micro-Term Fixed Income ETF, NYSE Arca ticker: ULQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of a money market and micro-term fixed income securities index called CPMKTL – The Capital Markets Liquidity Index (the “Index”). The Index is a total return index comprised of micro-term U.S. investment grade fixed income securities and money market instruments. The number of securities included in the Index has ranged from approximately 1,000 to 2,350 in the previous ten-year period; however, the number of securities included in the Index varies from month-to-month and may be higher or lower than the historical range. The Index includes micro-term U.S. Treasury fixed income securities, micro-term U.S. federal agency and other government sponsored entities’ fixed income securities, micro-term investment grade U.S. corporate fixed income securities, commercial paper, bankers acceptances, large time deposits, and U.S. federal agency discount notes as determined by Dorchester Capital Management LLC (“Dorchester” or the “Index Provider”). The Index may also include U.S. registered, dollar-denominated bonds of foreign corporations, governments, agencies and supra-national agencies. The Index Provider defines “micro-term” fixed income securities as those with a redemption date of less than a year from the start of the month, as determined by yield to worst calculation. The Fund will invest at least 80% of its total assets in fixed income securities that comprise the Index. The Fund also will invest at least 80% of its net assets in U.S. fixed income securities. Guggenheim Funds Investment Advisors, LLC (“Guggenheim Funds”), formerly known as Claymore Advisors, LLC, is the Fund’s adviser (the “Adviser”). Mellon Capital Management Corporation, the Fund’s investment subadviser (the “Investment Subadviser”), seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund utilizes a sampling approach in seeking to achieve its objective. Sampling means that the Investment Subadviser uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes and other characteristics. In early 2011, the name of the Fund will change to Guggenheim Enhanced Ultra-Short Bond ETF and its ticker symbol will change to GSY. At that time, the Fund will cease to operate as an index based ETF, and will begin to operate as an actively-managed ETF. After the Fund becomes an actively-managed ETF, the Guggenheim Enhanced Ultra-Short Bond ETF’s investment objective will be to seek maximum current income, consistent with preservation of capital and daily liquidity. As an actively-managed ETF, the Fund will continue to invest in micro-term U.S. investment grade fixed income securities and money market instruments in the same categories as those included in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended November 30, 2010. On a market price basis, the Fund generated a total return of 0.08%, representing a change in market price to $49.82 on November 30, 2010, from $49.78 on May 31, 2010. On an NAV basis, the Fund generated a total return of 0.04%, representing a change in NAV to $49.82 on November 30, 2010, from $49.80 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price on par with NAV. For underlying index and broad market comparison purposes, the Index returned 0.41% and the Barclays Capital 1-3 Month U.S. Treasury Bill Index returned 0.07% for the same period. During the six-month period ended November 30, 2010, short-term interest rates, as measured by the Barclays U.S. Treasury Bill 1-3 Months Index and other measures of short-term rates, have been so low that the Fund has not earned sufficient income to pay distributions to shareholders. Semiannual Report | November 30, 2010 | 9 Management Discussion of Fund Performance continued ULQ | U.S. Capital Markets Micro-Term Fixed Income ETF (continued) Performance Attribution During the six month period ending November 30, 2010, the economic recovery continued, although much of the data released showed that the pace of the recovery has been slow. Amid continued evidence of slow economic growth, the Federal Reserve continued to hold the target federal funds rate near zero percent, and stated that it expected the target rate to remain low for an “extended period.” The portfolio continued to maintain a high average credit quality, focusing on holding U.S. Treasury securities and commercial paper with the highest credit ratings. The short term asset classes continued to have positive returns, although rates remained near their historic lows. Yields on commercial paper and short-term corporate debt remained essentially unchanged during the six-month period, with short-term corporate debt averaging a yield of approximately 50 basis points (one-half of one percentage point). For the period, commercial paper had an average yield of approximately 25 basis points and short duration US Treasury securities yielded approximately 18 basis points. At the end of the period, the Fund continued to have the majority of its exposure in cash equivalent securities, which represented 45.7% of total investments, compared with 50.2% as of May 31, 2010. U.S. Treasury and Agency securities represented 45.5% of total investments as of November 31, 2010, up from 23.7% as of May 31, 2010. Short-term corporate debt securities represented 8.8% of total investments as of November 31, 2010, down from 26.1% as of May 31, 2010. 10 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance continued BSCB | Guggenheim BulletShares 2011 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2011 Corporate Bond ETF, NYSE Arca ticker: BSCB (the “Fund”), formerly known as the Claymore BulletShares 2011 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2011 Index (the “2011 Index”). The 2011 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2011. The Fund has a designated year of maturity of 2011 and will terminate on or about December 31, 2011. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2011 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2011 Index universe to obtain a representative sample of securities that resemble the 2011 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 1.31%, representing a change in market price to $20.23 on November 30, from $20.02 at inception. On an NAV basis, the Fund generated a total return of 0.86%, representing a change in NAV to $20.14 on November 30, from $20.02 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2011 Index returned 1.31%, and the Barclays Capital U.S. 1-3 Year Corporate Bond Index, which measures the performance of the short-term U.S. corporate bond market, returned 2.66% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by HSBC Holdings PLC, a global banking and financial services company; Morgan Stanley, a financial services firm; and AT&T Inc., a provider of telecommunications services (5.3%, 4.5% and 3.6%, respectively, of long-term investments at period end). Only one holding, a bond issued by Tyco International Ltd., a diversified manufacturing company, had a negative return; other positions that contributed minimally to performance included bonds issued by BP PLC, an international oil and gas company; and The Boeing Company, which designs and manufactures aircraft (0.9%, 1.1% and 0.6%, respectively, of long-term investments at period end). Semiannual Report | November 30, 2010 | 11 Management Discussion of Fund Performance continued BSCC | Guggenheim BulletShares 2012 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2012 Corporate Bond ETF, NYSE Arca ticker: BSCC (the “Fund”), formerly known as the Claymore BulletShares 2012 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2012 Index (the “2012 Index”). The 2012 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2012. The Fund has a designated year of maturity of 2012 and will terminate on or about December 31, 2012. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2012 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2012 Index universe to obtain a representative sample of securities that resemble the 2012 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 3.07%, representing a change in market price to $20.55 on November 30, from $20.04 at inception. On an NAV basis, the Fund generated a total return of 2.56%, representing a change in NAV to $20.45 on November 30, from $20.04 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes,the 2012 Index returned 2.69%, and the Barclays Capital U.S. 1-3 Year Corporate Bond Index, which measures the performance of the short-term U.S. corporate bond market, returned 2.66% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by General Electric Company, a diversified technology, media and financial services company; Goldman Sachs Group, Inc., a global investment banking and investment management company; and Freeport-McMoRan Copper & Gold, Inc., which mines copper, gold and molybdenum (9.0%, 5.3% and 2.0%, respectively, of total investments at period end). The position that detracted most significantly from performance was a bond issued by Regions Financial Corp., a bank holding company that operates in the South, Midwest and Texas; followed by bonds issued by Kellogg Co., which manufactures and markets ready-to-eat cereal and convenience foods; and Tyco Electronics Group SA, a provider of engineered electronic components, network solutions, specialty products, and subsea communication systems (0.1%, 0.8% and 0.5%, respectively, of total investments at period end). 12 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance continued BSCD | Guggenheim BulletShares 2013 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2013 Corporate Bond ETF, NYSE Arca ticker: BSCD (the “Fund”), formerly known as the Claymore BulletShares 2013 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2013 Index (the “2013 Index”). The 2013 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2013. The Fund has a designated year of maturity of 2013 and will terminate on or about December 31, 2013. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2013 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2013 Index universe to obtain a representative sample of securities that resemble the 2013 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 4.10%, representing a change in market price to $20.78 on November 30, from $20.08 at inception. On an NAV basis, the Fund generated a total return of 3.76%, representing a change in NAV to $20.71 on November 30, from $20.08 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2013 Index returned 3.66%, and the Barclays Capital U.S. 1-3 Year Corporate Bond Index, which measures the performance of the short-term U.S. corporate bond market, returned 2.66% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by Citigroup Inc., a diversified financial services holding company; General Electric Co., a diversified technology, media and financial services company; and BP Capital Markets PLC, an international oil and gas company (5.1%, 7.2% and 1.5%, respectively, of total investments at period end). Positions that detracted most significantly from performance included bonds issued by Canadian Imperial Bank of Commerce, a leading Canadian bank; Altria Group, Inc., an international tobacco company; and National Rural Utilities Cooperative Finance Corp., which provides financing and related services to the nation’s electric cooperatives (1.1%, 1.3% and 0.9%, respectively, of total investments at period end). Semiannual Report | November 30, 2010 | 13 Management Discussion of Fund Performance continued BSCE | Guggenheim BulletShares 2014 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2014 Corporate Bond ETF, NYSE Arca ticker: BSCE (the “Fund”), formerly known as the Claymore BulletShares 2014 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2014 Index (the “2014 Index”). The 2014 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2014. The Fund has a designated year of maturity of 2014 and will terminate on or about December 31, 2014. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2014 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2014 Index universe to obtain a representative sample of securities that resemble the 2014 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 4.69%, representing a change in market price to $20.88 on November 30, from $20.10 at inception. On an NAV basis, the Fund generated a total return of 4.29%, representing a change in NAV to $20.80 on November 30, from $20.10 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2014 Index returned 4.74% and the Barclays Capital U.S. 3-5 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the Index, returned 4.48% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by two diversified financial services companies, Citi-group Inc. and Morgan Stanley; and Teck Resources Ltd., which mines and processes coal, copper and zinc (12.8%, 4.8% and 2.6%, respectively, of total investments at period end). All of the Fund’s positions had positive returns; positions that contributed minimally to performance included bonds issued by Statoil ASA, an integrated energy company based in Norway; Barclays PLC, a global financial services company; and Vodafone Group PLC, a mobile communications company (0.7%, 0.7% and 0.9%, respectively, of total investments at period end). 14 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance continued BSCF | Guggenheim BulletShares 2015 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2015 Corporate Bond ETF, NYSE Arca ticker: BSCF (the “Fund”), formerly known as the Claymore BulletShares 2015 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2015 Index (the “2015 Index”). The 2015 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2015. The Fund has a designated year of maturity of 2015 and will terminate on or about December 31, 2015. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in component securities that comprise the 2015 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2015 Index universe to obtain a representative sample of securities that resemble the 2015 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 5.43%, representing a change in market price to $21.03 on November 30, from $20.14 at inception. On an NAV basis, the Fund generated a total return of 5.13%, representing a change in NAV to $20.97 on November 30, from $20.14 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2015 Index returned 5.59% and the Barclays Capital U.S. 3-5 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the Index, returned 4.48% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by three large financial services companies, Bank of America Corp., Morgan Stanley, and JPMorgan Chase & Co. (5.7%, 5.7% and 8.2%, respectively, of long-term investments at period end). All of the Fund’s positions had positive returns; positions that contributed minimally to performance included bonds issued by PNC Financial Services Group Inc., a diversified financial services company; DIRECTV, a provider of digital television service in the U.S. and Latin America; and Nomura Holdings Inc., a Japanese financial services company (0.8%, 1.1% and 2.4%, respectively, of long-term investments at period end). Semiannual Report | November 30, 2010 | 15 Management Discussion of Fund Performance continued BSCG | Guggenheim BulletShares 2016 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2016 Corporate Bond ETF, NYSE Arca ticker: BSCG (the “Fund”), formerly known as the Claymore BulletShares 2016 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2016 Index (the “2016 Index”). The 2016 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2016. The Fund has a designated year of maturity of 2016 and will terminate on or about December 31, 2016. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2016 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2016 Index universe to obtain a representative sample of securities that resemble the 2016 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 6.51%, representing a change in market price to $21.19 on November 30, from $20.13 at inception. On an NAV basis, the Fund generated a total return of 6.16%, representing a change in NAV to $21.12 on November 30, from $20.13 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2016 Index returned 6.52%, and the Barclays Capital U.S. 5-7 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the Index, returned 6.57% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by Goldman Sachs Group, Inc., a global investment banking and investment management company; Barclays PLC, a global financial services company; and The Home Depot, Inc., a home improvement retailer (3.1%, 4.0% and 6.4%, respectively, of total investments at period end). All of the Fund’s positions had positive returns; positions that contributed minimally to performance included bonds issued by two large financial services firms, Morgan Stanley and Citigroup, Inc. (1.7% and 2.2%, respectively, of total investments at period end); and Pfizer, Inc., a global biopharmaceutical company (not held in portfolio at period end). 16 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance continued BSCH | Guggenheim BulletShares 2017 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2017 Corporate Bond ETF, NYSE Arca ticker: BSCH (the “Fund”), formerly known as the Claymore BulletShares 2017 Corporate Bond ETF, seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2017 Index (the “2017 Index”). The 2017 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2017. The Fund has a designated year of maturity of 2017 and will terminate on or about December 31, 2017. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2017 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC (formerly known as Claymore Advisors, LLC), the Fund’s investment adviser, uses quantitative analysis to select securities from the 2017 Index universe to obtain a representative sample of securities that resemble the 2017 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010. On a market price basis, the Fund generated a total return of 6.99%, representing a change in market price to $21.31 on November 30, from $20.19 at inception. On an NAV basis, the Fund generated a total return of 6.64%, representing a change in NAV to $21.24 on November 30, from $20.19 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2017 Index returned 6.92%, and the Barclays Capital U.S. 5-7 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the Index, returned 6.57% for the period from the Fund’s inception date through November 30, 2010. The Fund made the following monthly distributions per share during the period from its inception date through November 30, 2010. Month Distribution per Share July $ August $ September $ October $ November $ Performance Attribution For the abbreviated semiannual fiscal period from the Fund’s inception date of June 7, 2010, through November 30, 2010, positions that contributed most significantly to performance included bonds issued by Citigroup, Inc., a large financial services firm; General Electric Co., a diversified technology, media and financial services company; and Bank of America Corp., a bank holding company (9.0%, 10.4% and 6.0%, respectively, of total investments at period end). Only one holding, a bond issued by EOG Resources, Inc., an oil and gas exploration and production company, had a negative return; other positions that contributed minimally to performance included bonds issued by Morgan Stanley, a financial services firm; and Comcast Corp., a provider of video, high-speed Internet and phone services (1.1%, 1.1% and 1.8%, respectively, of total investments at period end). Semiannual Report | November 30, 2010 | 17 Management Discussion of Fund Performance continued LVL | Guggenheim S&P Global Dividend Opportunities Index ETF Fund Overview The Guggenheim S&P Global Dividend Opportunities Index ETF, NYSE Arca ticker: LVL (the “Fund”), formerly known as Claymore/S&P Global Dividend Opportunities Index ETF seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Dividend Opportunities Index (the “Dividend Opportunities Index”). The Dividend Opportunities Index consists of 100 common stocks and American depositary receipts (“ADRs”) that offer high dividend yields chosen from a universe consisting of the stocks listed on the exchanges of those countries included in the S&P Global BMI. Potential Index constituents include common stocks and ADRs with market capitalizations greater than $1.0 billion at the time of reconstitution, which for ADRs is determined based on an evaluation of the underlying security, and includes securities of mid- and large capitalization companies, as defined by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., the Fund’s index provider (“S&P” or the “Index Provider”). The Fund will invest at least 90% of its total assets in common stocks and ADRs that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s adviser (the “Adviser”), formerly known as Claymore Advisors, LLC, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Dividend Opportunities Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Dividend Opportunities Index. Fund Performance All Fund returns cited – whether based on net asset value (“NAV”) or market price – assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended November 30, 2010. On a market price basis, the Fund generated a total return of 9.64%, representing a change in market price to $13.88 on November 30, 2010, from $13.15 on May 31, 2010. On an NAV basis, the Fund generated a total return of 9.28%, representing a change in NAV to $13.88 on November 30, 2010, from $13.19 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price on par with NAV. For underlying index and broad market comparison purposes, the Dividend Opportunities Index returned 9.98%, and the MSCI World Index returned 11.51% for the same period. The Fund made quarterly distributions of $0.3110 per share on June 30, 2010 and $0.1960 per share on September 30, 2010. Performance Attribution1 For the six-month period ended November 30, 2010, the financials sector made the most significant contribution to performance. The only sector with a negative return was technology. Positions that contributed most significantly to performance included TransDigm Group, Inc., a U.S.-based producer of highly engineered aircraft components; Oesterreichische Post AG, an Austrian provider of mail shipping services; and Tabcorp Holdings Ltd., an Australian gaming and hospitality company (3.8%, 3.4% and 3.5%, respectively, of long-term investments at period end). Positions that detracted most significantly from performance included Banco Santander SA, a Spanish financial services firm; Gas Natural SDG SA, a Spanish energy company; and Magyar Telekom Telecommunications PLC, a provider of fixed line telecommunications services in Hungary (2.1%, 2.4% and 2.0%, respectively, of long-term investments at period end). 1 Sectors based on Financial Times and Stock Exchange classifications. 18 | Semiannual Report | November 30, 2010 Management Discussion of Fund Performance continued Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in the Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of the Fund-specific risks and considerations. Equity Risk (excludes UBD and ULQ): The value of the securities held by the Funds will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Funds participate, or factors relating to specific companies in which the Funds invest. Micro-, Small- and Medium-Sized Company Risk: If the Fund invests in securities of these companies, it will be subject to greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Non-Correlation Risk: The Fund’s return may not match the return of the Index including, but not limited to, operating expenses and costs in buying and selling securities to reflect changes in the Index. The Fund may not be fully invested at times. If the Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate with the Index return, as would be the case if it purchased all of the stocks with the same weightings as the Index. Replication Management Risk: The Fund is not “actively” managed. Therefore, it would not necessarily sell a stock because the stock’s issuer was in financial trouble unless that stock is removed from the Index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk: The Fund can invest a greater portion of assets in securities of individual issuers than a diversified fund. Changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Foreign Investment Risk (LVL): Investing in non-U.S. issuers, although limited to ADRs, may involve unique risks such as currency, political, and economic risk, as well as less market liquidity, generally greater market volatility and less complete financial information than for U.S. issuers. Foreign Issuers Risk (UBD and ULQ): Investing in U.S. registered, dollar-denominated bonds of foreign corporations, governments, agencies and supra-national agencies which have different risks than investing in U.S. companies. These include currency, political, and economic risk, as well as less market liquidity, generally greater market volatility and less complete financial information than for U.S. issuers. Industry Risk: If the Index is comprised of issuers in a particular industry or sector, the Fund would therefore be focused in that industry or sector. Accordingly, the Fund may be subject to more risks than if it were broadly diversified over numerous industries and sectors of the economy. Guggenheim S&PGlobal Dividend Opportunities Index ETF is also subject to REIT Risk, Master Limited Partnership (MLP) Risk, Risks of Investing In Other Investment Companies, Preferred Stock Risk, Distribution Risk, and the following primary risks of strategies pursued by the types of CEFs in which the Fund may invest. Credit Risk, High Yield Risk, Convertible Security Risk, Prepayment Risk. The Claymore U.S. Capital Markets Bond ETF is also subject to Asset Class Risk, Call Risk/Prepayment Risk, Credit/Default Risk, Derivatives Risk, Extension Risk, Income Risk, Interest Rate Risk, Liquidity Risk, Mortgage-Backed Securities Risk, Finance Services Sector Risk, and Sampling Risk. The Claymore U.S. Capital Markets Micro-Term Fixed Income ETF is also subject to Asset Class Risk, Call Risk/Prepayment Risk, Credit/Default Risk, Derivatives Risk, Income Risk, Interest Rate Risk, Liquidity Risk, Sampling Risk, and Finance Services Sector Risk. The Fund is not a money market fund and thus does not seek to maintain a stable net asset value of $1.00 per share. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. Semiannual Report | November 30, 2010 | 19 Fund Summary & Performance | As of November 30, 2010 (unaudited) UBD | Claymore U.S. Capital Markets Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Since Six One Inception (Inception 2/12/08) Month Year (Annualized) Claymore U.S. Capital Markets Bond ETF NAV 3.70% 5.52% % Market 1.80% 13.84% % CPMKTB-The Capital Markets Bond Index 2.58% 2.51% % Barclays Capital U.S. Aggregate Bond Index 3.85% 6.02% % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $50.00 per share for share price returns or initial net asset value (NAV) of $50.00 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 2.76%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.32% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.52%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.27% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.27%. Without this expense cap, actual returns would be lower. % of Portfolio Breakdown Net Assets Banks % Diversified Financial Services % Media % Electric % Pharmaceuticals % Telecommunications % Insurance % Oil & Gas % Computers % Pipelines % Healthcare-Services % Cosmetics/Personal Care % Retail % Transportation % Aerospace/Defense % Beverages % Household Products/Housewares % REITS % Food % Building Materials % Agriculture % Commercial Services % Software % Advertising % Machinery-Construction & Mining % Auto Manufacturers % Total Corporate Bonds % U.S. Treasury Securities % Mortgage Backed Securities % U.S. Government Agency Securities % Total U.S. Government and Agency Securities % Total Investments % Other Assets in excess of Liabilities % Net Assets % % of Total Credit Quality Investments AAA % AA % A % BBB % BB % NR-Fannie Mae, Freddie Mac & Ginnie Mae MBS % NR- U.S. Treasury Note/Bond % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. U.S. Treasury securities and U.S. Government Agency securities are not rated, but deemed to be equivalent to securities rated AAA. % of Total Maturity Breakdown Investments 0-5 Years % 6-10 Years % 11-15 Years % 16-20 Years % 21-25 Years % 26-30 Years % Portfolio breakdown is shown as a percentage of net assets. Credit quality and maturity breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 20 | Semiannual Report | November 30, 2010 Fund Summary & Performance (unaudited) continued ULQ | Claymore U.S. Capital Markets Micro-Term Fixed Income ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns Since Inception (Inception 2/12/08) Six Months One Year (Annualized) Claymore U.S. Capital Markets Micro-Term Fixed Income ETF NAV 0.04% 0.00% % Market 0.08% -0.06% % CPMKTL – The Capital Markets Liquidity Index 0.41% 1.02% % Barclays Capital 1-3 Month U.S. Treasury Bill Index 0.07% 0.11% % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the ETF at the initial share price of $50.00 per share for share price returns or initial net asset value (NAV) of $50.00 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.02%. In the Financial Highlights section of the Semiannual Report, the Fund’s annualized net operating expense ratio was 0.32%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.61%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.27% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.27%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Commercial Paper % Corporate Bonds % U.S. Government and Agency Securities % Total Investments % Liabilities in excess of Other Assets -2.7 % Net Assets % % of Total Maturity Breakdown Investments 0-1 Years % Portfolio breakdown is shown as a percentage of net assets. Maturity breakdown is shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. Semiannual Report | November 30, 2010 | 21 Fund Summary & Performance (unaudited) continued BSCB |
